In the original opinion in this case we said: "New York Indemnity Company wrote the liability insurance and became surety for the liability of Florida Motor LInes, Incorporated, under its authority to do a surety business in the State of Florida and by Section 4341 R. G. S., 6304 C. G. L., it is estopped to deny its corporate power to assume this liability."
It may be more accurate to say: New York Indemnity *Page 771 
Company wrote the liability insurance and thereby bound itself to indemnify Florida Motor Lines Incorporated under certain conditions named in the contract, policy orbond under its authority to do business in this State as provided in chapter 4716, Acts of 1899, as amended by chapter 7867, Acts of 1919, and chapter 12321, Acts of 1927, the same being compiled as sections 6300 to 6306 C. G. L., inclusive, and by such statutes it is estopped to deny its corporate power and authority to execute and deliver such contract, policy or bond.
The original opinion is to this extent modified or reformed. Otherwise, the original opinion is adhered to. It appears to us that it is not clear from the pleadings before us that Union Indemnity Company has assumed the liability of New York Indemnity Company to Florida Motor Lines Incorporated and, therefore, Relator has failed to show that a clear right exists to have peremptory writ issue. If it be true that Union Indemnity Company has legally assumed the liability of New York Indemnity Company to Florida Motor Lines Incorporated and has done all other things alleged by it in the alternative writ to have been on its part performed, it would be entitled to the relief prayed. Amendment should be allowed.
It is, therefore, ordered that if the alternative writ of mandamus be not amended within ten days, it shall and will stand quashed. It is so ordered.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., dissents.